Citation Nr: 0010976	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  96-08 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $6,078.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to March 
1946.

This appeal arises from a May 1994 decision of the Regional 
Office's Committee on Waivers and Compromises (RO).  The 
veteran testified at a hearing at the RO in August 1995.


REMAND

In a May 1994 Decision, the RO denied the veteran's claim for 
waiver of recovery of an overpayment of improved pension 
benefits in the amount of $6,078 on the basis that he 
committed fraud by not reporting employment income.  It was 
noted that the original overpayment amount of $4,126 was 
increased to $6,078.  

In the Statement of the Case, issued in September 1995, the 
RO indicated that the veteran was a fault in the creation of 
the overpayment because of his failure to report employment 
income.  The RO referenced the May 1994 decision which found 
fraud only by noting that request for waiver was denied.  The 
RO did not set forth the laws or regulations pertaining to 
claims for waiver of recovery of overpayments.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board must make a determination as 
to the adequacy of the record.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The Board finds that the RO must clarify 
under what basis the veteran's request for waiver was denied, 
that is, either under the equity and good conscience standard 
which contemplates several elements to include fault or under 
one of the elements which automatically precludes the 
granting of waiver -- fraud, misrepresentation, or bad faith. 

In light of the need to return the case to the RO for further 
consideration, the Board also finds that the RO should 
conduct an audit of the case and provide the veteran with an 
opportunity to submit an up-to-date financial status report.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should prepare an audit, 
setting forth the period of the 
overpayment at issue, the exact amount of 
the overpayment and the amounts due and 
paid to the veteran.  Once compiled, the 
audit report must be associated with the 
claims folder, and a copy must be sent to 
the veteran.

2  An up-to-date financial status report 
should be obtained from the veteran.

3.  When the above developments have been 
completed, the case, the claim should be 
reviewed by the RO for the purpose of 
specifying the reason for the adverse 
decision.  Specifically, it should be 
stated for the record whether the basis 
for the denial was a finding of fraud, 
misrepresentation or bad faith or whether 
the denial was based on the equity and 
good conscience standard.  A supplemental 
statement of the case (SSOC) that 
accurately reflects the reasons for the 
decision and contains a recitation of the 
laws and regulations applicable to claims 
for waiver of recovery of overpayments 
should then be provided to the veteran 
and his representative.  The veteran and 
his representative should be given the 
opportunity to respond to the SSOC.


Thereafter, the case should be returned to the Board, if in 
order. The appellant need take no action until otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
C.W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


